      Case 6:20-cv-01068-SAC Document 18 Filed 11/13/20 Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


R.M.M.,1

                       Plaintiff,

vs.                                                 Case No. 20-1068-SAC

ANDREW M. SAUL,
Commissioner of Social Security
Administration,

                       Defendant.


                          MEMORANDUM AND ORDER

      On March 6, 2017, plaintiff filed an application for social

security supplemental security income benefits.2 Plaintiff alleged

a disability onset date of May 1, 2015. The application was denied

initially and on reconsideration.         An administrative hearing was

conducted on April 4, 2018.          The administrative law judge (ALJ)

considered   the    evidence   and   decided   on   March   13,   2019   that

plaintiff was not qualified to receive benefits.             This decision

has been adopted by defendant.        This case is now before the court

upon plaintiff’s request to reverse and remand the decision to

deny plaintiff’s application for benefits.




1 The initials are used to protect privacy interests.
2 Obviously, the rules applicable to claims filed before March 17, 2017 are
controlling in this case.    See Monique M. v. Saul, 2020 WL 5819659 (D.Kan.
9/30/2020)(discussing the change in regulations).

                                      1
      Case 6:20-cv-01068-SAC Document 18 Filed 11/13/20 Page 2 of 11




I.   STANDARD OF REVIEW

      To   qualify   for   supplemental      security   income   benefits,   a

claimant must establish that he or she was “disabled” under the

Social Security Act. 42 U.S.C. § 1381a.            To be “disabled” means

that the claimant is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months.”                 42 U.S.C. §

1382c(a)(C)(i).

      The court must affirm the ALJ’s decision if it is supported

by substantial evidence and if the ALJ applied the proper legal

standards.      See Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir.

2009).     “Substantial evidence” is “’such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Biestek    v.   Berryhill,    139    S.Ct.    1148,     1154   (2019)(quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).             This

standard is “not high,” but it is “more than a mere scintilla.’”

Id. (quoting Consolidated Edison, 305 U.S. at 229).              It does not

require a preponderance of the evidence.           Lax v. Astrue, 489 F.3d

1080, 1084 (10th Cir. 2007).        The court must examine the record as

a whole, including whatever in the record fairly detracts from the

weight of the defendant’s decision, and on that basis decide if

substantial evidence supports the defendant’s decision.              Glenn v.

Shalala, 21 F.3d 983, 984 (10th Cir. 1994) (quoting Casias v.

                                      2
        Case 6:20-cv-01068-SAC Document 18 Filed 11/13/20 Page 3 of 11




Secretary of Health & Human Services, 933 F.2d 799, 800-01 (10th

Cir. 1991)).         The court may not reverse the defendant’s choice

between two reasonable but conflicting views, even if the court

would have made a different choice if the matter were referred to

the court de novo.           Lax, 489 F.3d at 1084 (quoting Zoltanski v.

F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).                   The court reviews

“only the sufficiency of the evidence, not its weight.”                  Oldham v.

Astrue, 509 F.3d 1254, 1257 (10th Cir. 2007).

II.     THE ALJ’S DECISION (Tr. 15-26).

        There is a five-step evaluation process followed in these

cases which is described in the ALJ’s decision.                      (Tr. 16-17).

First, it is determined whether the claimant is engaging in

substantial gainful activity.          Second, the ALJ decides whether the

claimant has a medically determinable impairment that is “severe”

or a combination of impairments which are “severe.” At step three,

the ALJ decides whether the claimant’s impairments or combination

of    impairments     meet    or   medically      equal    the    criteria   of   an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

Next,    the   ALJ    determines    the       claimant’s   residual     functional

capacity and then decides whether the claimant has the residual

functional capacity to perform the requirements of his or her past

relevant work.         Finally, at the last step of the sequential

evaluation process, the ALJ determines whether the claimant is



                                          3
        Case 6:20-cv-01068-SAC Document 18 Filed 11/13/20 Page 4 of 11




able    to    do    any     other    work   considering           his   or    her   residual

functional capacity, age, education and work experience.

        In steps one through four the burden is on the claimant to

prove a disability that prevents performance of past relevant work.

Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006).                                At step

five, the burden shifts to the Commissioner to show that there are

jobs    in    the    economy       with   the       claimant’s     residual       functional

capacity.           Id.      In    this   case,       the   ALJ    decided        plaintiff’s

application should be denied at the fifth step of the evaluation

process.

        The ALJ made the following specific findings in his decision.

First, plaintiff has not engaged in substantial gainful activity

since    March      6,     2017,    the   date      of   his   application.          Second,

plaintiff has the following severe impairments:                         degenerative disc

disease; obesity; diabetes mellitus; adjustment disorder with

anxiety; personality disorder; and depression.                          Third, plaintiff

does not have an impairment or combination of impairments that

meet or medically equal the listed impairments in 20 C.F.R. Part

404, Subpart P, Appendix 1.                 Fourth, plaintiff has the residual

functional capacity (RFC) to perform sedentary work as defined in

20 C.F.R. 416.967(a) except plaintiff can occasionally climb ramps

and    stairs,       but    never     climb      ladders,      ropes,        or   scaffolds.

Plaintiff can occasionally balance, stoop, kneel, crouch, and

crawl.       He should not work in direct sunlight.                      He should avoid

                                                4
      Case 6:20-cv-01068-SAC Document 18 Filed 11/13/20 Page 5 of 11




concentrated exposure to extreme heat, cold, excessive wetness,

vibration, unprotected heights, and hazardous machinery.           He can

understand, remember and carry out at least simple instructions

and non-detailed tasks.    He can make simple work-related decisions

and adapt to routine, simple work changes.       He can perform routine

repetitive tasks and he should not have more than occasional

contact with the public and coworkers.         Finally, based upon the

testimony of a vocational expert, the ALJ determined that plaintiff

cannot perform his past relevant work but that he could perform

other jobs existing in the national economy, such as semiconductor

assembler, wire wrapper, and lens inserter.

III. Dr. Berg’s opinion

     The arguments presented by the parties for and against an

award of benefits concern the opinion of Dr. Melvin Berg.               Dr.

Berg interviewed plaintiff and wrote a consultation report.            (Tr.

476-478). He found that plaintiff functions within the low average

range of intellectual abilities and that plaintiff’s thinking is

logical, but mildly disorganized.       He stated that plaintiff could

process simple information but with frequent errors.            Plaintiff

could perform serial two subtractions and serial three additions

accurately but had to have the instructions repeated to him several

times. Plaintiff had a low average score according to the Wechsler

norms.     His immediate memory for simple information was mildly

limited.    On several occasions, plaintiff was not able to retain

                                    5
      Case 6:20-cv-01068-SAC Document 18 Filed 11/13/20 Page 6 of 11




and execute simple instructions without repetition.        His immediate

memory for more complex information was extremely low and his

recall included significant distortions.          Plaintiff’s long-term

memory was intact, but his delayed recall was low average.

     Dr. Berg found that plaintiff had a mood disorder, noting

plaintiff’s longstanding history of mood instability characterized

by a high level of irritability, depression with irritability, and

impulsivity contributing to ill-judged behavior.            He concluded

that plaintiff:

     is able to attend to and process simple information, but
     with some limitations.    He can make errors on simple
     tasks. His ability to persist is likely limited due to
     his low frustration tolerance and proclivity to become
     agitated.

     [Plaintiff’s] ability to accommodate the demands of
     superficial interpersonal interactions is limited. He
     has a long history of irritability and conflict with
     others.   In addition, [plaintiff] is anxious around
     others and avoidant of contact for fear of either being
     mistreated or lo[]sing control of his temper.

     [Plaintiff] can manage his own funds.

(Tr. 478).

     In the ALJ’s decision, the ALJ stated that Dr. Berg’s opinion

was “supported by the objective studies and is generally consistent

with his own findings and the overall record and is therefore

persuasive.”   (Tr. 24).




                                    6
      Case 6:20-cv-01068-SAC Document 18 Filed 11/13/20 Page 7 of 11




IV. Arguments and analysis

     Plaintiff contends that the ALJ did not properly formulate

and support the RFC stated in his opinion because he did not

explain why he omitted two limitations described in Dr. Berg’s

consultation report:     making errors on simple tasks and a limited

ability to persist.

     This kind of error can require reversal of a denial of

benefits.     In Martinez v. Astrue, 422 Fed.Appx. 719, 724-25 (10th

Cir. 2011), a psychologist’s opinion was given great weight by the

ALJ, but the ALJ ignored some of the opinion’s findings in the RFC

assessment.     The Tenth Circuit held that the ALJ was required to

discuss why some of the findings were disregarded and that the ALJ

could not “’pick and choose from a medical opinion, using only

those parts that are favorable to a finding of nondisability.’”

Id. at 725 (quoting Robinson v. Barnhart, 366 F.3d 1078, 1083 (10th

Cir. 2004) and citing Haga v. Astrue, 482 F.3d 1205, 1208 (10th

Cir. 2007)); see also Wilson v. Colvin, 541 Fed.Appx. 869, 873-74

(10th Cir. 2013); Frantz v. Astrue, 509 F.3d 1299, 1302-03 (10th

Cir. 2007).

     Defendant argues that everyone makes simple mistakes, so

common sense dictates that the ALJ did not need to accommodate

plaintiff’s error rate in formulating the RFC.         Defendant further

contends    that   restricting   plaintiff   to   unskilled   work     takes



                                    7
        Case 6:20-cv-01068-SAC Document 18 Filed 11/13/20 Page 8 of 11




sufficient account of plaintiff’s limitations in persistence and

pace.

        The court finds that the ALJ did not adequately discuss Dr.

Berg’s findings that:      plaintiff attended to and processed “simple

information but with frequent errors; that plaintiff had to have

instructions repeated “several times;” that “on several occasions

he was not able to retain and execute simple instructions without

repetition;” and that plaintiff “can make errors on simple tasks.”

(Tr. 477-78).     These findings are inconsistent with the RFC which

states that plaintiff can carry out simple instructions and non-

detailed tasks, make simple work decisions, adapt to simple work

changes, and perform routine repetitive tasks.           Yet, there is no

indication in his decision that the ALJ has rejected any part of

Dr. Berg’s opinion or findings.

        While common sense confirms that everyone makes mistakes, it

also confirms that error frequency is an important consideration

of functional capacity.         The ALJ failed to address Dr. Berg’s

evidence of plaintiff’s error rate in attending to simple tasks or

instructions.     This warrants a remand for further consideration.

        The court reaches the same conclusion regarding the ALJ’s

consideration of plaintiff’s capacity to persist while working.

Dr. Berg found that plaintiff’s “ability to persist is likely

limited due to his low frustration tolerance and proclivity to

become agitated.”      (Tr. 478).    This finding was not addressed by

                                      8
      Case 6:20-cv-01068-SAC Document 18 Filed 11/13/20 Page 9 of 11




the ALJ.      Defendant contends that the ALJ accounted for any

restrictions in concentration or persistence by limiting plaintiff

to unskilled occupations.        Defendant cites Vigil v. Colvin, 805

F.3d 1199 (10th Cir. 2015) to support this point.           The court finds

Vigil distinguishable.

     The    ALJ   in   Vigil   discussed   the   evidence   of   persistence

problems and also discussed evidence indicating that plaintiff’s

thought processes allowed him to perform simple tasks.               Id. at

1203-04.    Here, the ALJ did not discuss the evidence in Dr. Berg’s

“persuasive” report which described a limited ability to persist.

It is also noteworthy that the court in Vigil stated that there

may be cases in which a limitation to “unskilled” work does not

adequately address a claimant’s mental limitations.              Id. at 1204

(citing Chapo v. Astrue, 682 F.3d 1285, 1290 n.3 (10th Cir. 2012).

In this case, a limited ability to persist may go beyond skill

level.     The court finds that restricting plaintiff to unskilled

work does not account for plaintiff’s limited ability to persist

due to a low frustration tolerance and proclivity to become

agitated.

     This reasoning is supported by the decisions in D.M. v.

Commissioner of Social Security Admin., 2019 WL 6327585 *5-6

(D.Kan. 11/26/2019) and Alcantar v. Colvin, 207 F.Supp.3d 1206,

(D.Colo. 9/14/2016).      In D.M., the ALJ gave “considerable weight”

to a consultative examination report which concluded that the

                                      9
     Case 6:20-cv-01068-SAC Document 18 Filed 11/13/20 Page 10 of 11




claimant had difficulty working persistently because of problems

with concentration and memory, and that the claimant had a minimal

ability to tolerate stress and maintain appropriate relations with

coworkers    and    others    because    of    the       claimant’s    anger    and

irritability.       The RFC limited the claimant to jobs with simple

instructions, simple routine tasks, and occasional interaction

with the public.      The court, however, found that the limitation to

simple and routine tasks did not adequately account for the

restrictions found by the consulting doctor.

     In Alcantar, the ALJ credited a doctor’s opinion that the

claimant was moderately limited in her ability to, among other

things, maintain concentration and attention for extended periods.

The ALJ concluded that plaintiff was able to perform the basic

functions of unskilled work and to understand, remember and carry

out simple instructions.         The court held, however, that “[a]

limitation to unskilled work . . . is generally insufficient to

account    for    moderate   limitations      in   the    ability     to   maintain

concentration, persistence, and pace, even when further refined to

require only simple routine, and repetitive tasks.”                 207 F.Supp.3d

at 1212.         The court commented that the ALJ should not have

purported to adopt a medical source’s opinion while failing to

explain why potentially significant limitations described in the

opinion were not adopted and that this error also infected the



                                        10
     Case 6:20-cv-01068-SAC Document 18 Filed 11/13/20 Page 11 of 11




hypothetical propounded to the vocational expert at the hearing.

Id. at 1212-13.

V. Conclusion

     Because the ALJ did not follow the law in evaluating the

medical evidence from Dr. Berg, the court shall reverse the denial

of benefits and remand this matter for additional administrative

proceedings consistent with this opinion.       This remand is ordered

pursuant to sentence four of 42 U.S.C. § 405(g) and the Clerk is

directed to enter a judgment in accordance with Fed.R.Civ.P. 58.

     IT IS SO ORDERED.

     Dated this 13th day of November 2020, at Topeka, Kansas.

                         s/Sam A. Crow_____________
                         U.S. District Senior Judge




                                   11
